Title: Enclosure: William Short to John Brown Cutting, 17 February 1790
From: Short, William
To: Cutting, John Brown


EnclosureWilliam Short to John Brown Cutting

My dear Sir
Paris. Feb. 17. 1790

I thank you most sincerely for your two kind and faithful letters, the first of the 5th. inst. the second without date recieved this morning. You see I do not delay shewing you how ready I am to draw from you  your agreeable American information by exciting it with an immediate answer. I was particularly pleased to see the address to Mr. Jefferson and was in hopes his answer would have given some inference of his intention respecting the place offered him. However this you see was touched with too much dexterity for that. I have received no letter from him after his landing, so that I have no data to go on with respect to his future designs. His long silence is matter of discontent to me and makes me curse more than ever the want of communication between America and France.—A letter has arrived here from Philadelphia dated early in Jany. which says he was daily expected there on his way to New-York and from thence to Europe. I think however this must be premature.
What you say concerning the President’s speech does not astonish me. It certainly may be extended to that interpretation. Still I hope the reality does not go so far. This must depend on the mind of the British cabinet. Who is negotiating on their part the surrender of the posts as stated by Mr. Grenville? Is it Temple? Or have they any other person in America? If it is Temple, in what character is he there: The debates of the house of commons which I saw stated the dispute between Burke and Fox as to French politics but said nothing of our affair. My first information comes from you. I will thank you should any information on the subject of the posts &c. arrive from America to let me know it. The approaching death of the present office of foreign affairs at New-York has brought on a torpor there which precludes any hope of information from it. I long much to know the result of the budget which the Secretary of the treasury was about opening when I last heard from thence. The increase and activity of our commerce and the rise of our credit in Europe must much facilitate his business. I suppose you know that the Bankers of the U.S. at Amsterdam have also opened their budget, and begun a loan of 3. millions of florins without any other authority than their bon plaisir. We had 47. ships that went up the Baltic last year, and 74. to Lisbon. There came to France with wheat and flour from the middle of Feby. to the 1st. of Sept., eighty five ships, without counting those that came to Marseilles, Dunkirk and St. Valery from whence there are no returns as yet.
I was glad to learn that Mr. Parker carried you the constitution. You thank me for it, but I did not deserve it, for my servant did not carry it to him as I directed. They intend soon to publish here those of their decrees which are constitutional and those which are not. When it is done I will send them to you. The division of the Kingdom is now finishing. It is hoped as soon as the municipalities are formed that they will force the rioters to discontinue the disorders which are at present prevailing throughout France or rather in many parts of it. We do not yet know what effect the King’s speech produced in those places except that the oath of obedience &c. which was taken individually by the members of the assembly, has passed like electricity throughout the kingdom. The people swear as much as you please, but as yet they cannot help thinking that the most effectual way of destroying aristocracy and despotism, is by burning feudal papers and piundering feudal castles.  This delirium is a disease which I hope will only be transitory. Hitherto it has been like the small pox, and has not appeared twice in the same place. What I consider more alarming is the present want of confidence in their finances. The stocks are falling rapidly, and a paper money is now talked of as an only resource. After paper money, depreciation, ruin, disorder, and after that an arrestation of the vital fluids of commerce and credit. What this will produce no body can say, but we know what may be expected from it. The political revolution I have long considered as effected here, and the late step taken by the King gave the finishing hand to it. But the affair of money is more alarming at present than I ever thought it would be. With their debt and their resources, they should according to common calculation be in the easiest condition possible. The assembly went a few days ago in procession to the cathedral to join in a te deum. It was evident that the people had lost that enthusiasm which they shewed some time ago. The procession was recieved with few applauses. This proceeded however from no desire to favor the ancient government, but from an impatience at the assembly’s not arranging the finances, or at least not employing more time on it. Adieu, and believe me yr friend & Servt.

W. Short

